NOTICE OF ALLOWABILITY

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.

Reissue Declaration
	The Reissue Declaration filed December 7, 2021 has an acceptable error statement therein and therefore, the rejection based upon the reissue declaration has been withdrawn.

Recapture
	As the surrender generating limitation(s) has/have been restored in claims 16 and 26, the recapture rejection has been withdrawn.

Claims Allowable
	For the reasons indicated below in the Examiner’s Statement of Reasons for Allowance, the 35 USC 103 rejection has been withdrawn since claims 16, 19-24, 26 and 29-33 have now been placed in condition for allowance.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the invention as recited in claims 16, 19-24, 26 and 29-33 of the instant reissue application.  In the amendment filed December 7, 2021, independent claims 16 and 26 have been amended to recite the following: Claim 16 – “wherein the groove is uncovered by an exterior wall” and claim 26 – “wherein the groove is uncovered in a radial direction by an exterior wall.”  As was noted in the interview held on November 18, 2021, neither Dubberke nor Liu disclose a groove that is uncovered (see Figure 24A of the instant invention vs. Fig. 2 of Dubberke and Fig. 1 of Liu as well as pages 10-11 of the response filed 12/7/21).  Accordingly, claims 16, 19-24, 26 and 29-33 are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Beverly M. Flanagan/
Primary Examiner
CRU – Art Unit 3993

Conferee: /TRT/

Conferee: /GAS/